Citation Nr: 0910423	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-07 666A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
colon cancer, claimed due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
prostate cancer, claimed due to exposure to ionizing 
radiation.  

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

Please note this appeal has been advanced on the docket of 
the Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In a June 2003 rating 
decision the RO, in pertinent part, denied service connection 
for hypertension.  In addition, in an August 2006 rating 
decision the RO determined that new and material evidence had 
been received to reopen previously denied claims of service 
connection for colon and prostate cancers, both claimed due 
to exposure to ionizing radiation, and in the rating decision 
the RO denied the service connection claims on their merits.  
The Veteran's disagreement with the denial of service 
connection for hypertension, colon cancer, and prostate 
cancer led to this appeal.  The Veteran testified at a Board 
hearing held at VA offices in San Antonio, Texas, in 
February 2009.  

The issues of entitlement to service connection for colon 
cancer and prostate cancer, both claimed due to exposure to 
ionizing radiation, and the claim of entitlement to service 
connection for hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in December 2003, 
the RO denied service connection for colon cancer and 
prostate cancer, both claimed due to exposure to ionizing 
radiation; the claims were denied on the basis that there was 
no evidence that the Veteran was exposed to dangerous levels 
of ionizing radiation in service.  

2.  Evidence associated with the claims file subsequent to 
the December 2003 RO decision includes evidence that relates 
to an unestablished fact necessary to substantiate the 
claims, is not cumulative or redundant previously of record, 
and is sufficient to raise a reasonable possibility of 
substantiating the claims for service connection to colon 
cancer and prostate cancer. 


CONCLUSIONS OF LAW

1.  The December 2003 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).  

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for colon cancer 
and prostate cancer.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The Veteran is seeking service connection for colon cancer 
and prostate cancer, both of  which he contends are related 
to service because of exposure to ionizing radiation in the 
course of his work with nuclear weapons.  The Board will 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).  In 
this case, to the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with the appeal as to service connection for colon 
cancer and prostate cancer given the favorable nature of the 
Board's decision regarding reopening these claims.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

Legal criteria

Service connection-in general

In general, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Applicable laws and regulations state that service connection 
may be granted for disability resulting from a disease or 
injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service incurrence of certain chronic diseases, 
including malignant tumors, may be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2008).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a condition that is claimed to be 
attributable to ionizing radiation exposure during service 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  

Finality/new and material evidence

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  Evidence presented since the last 
final denial will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

Regarding petitions to reopen, 38 C.F.R. § 3.156(a) defines 
"new" evidence as evidence not  previously submitted to 
agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the added evidence is presumed 
credible unless is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995). 


Background and analysis

Although the RO reopened the previously denied claims of 
service connection for colon cancer and prostate cancer and 
adjudicated the claims on their merits, the Board must first 
examine whether the evidence warrants reopening of the 
claims.  This is significant because the preliminary question 
of whether a previously denied claim may be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying service connection claim on its 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

In a rating decision dated in December 2003, the RO denied 
service connection for colon cancer and prostate cancer, both 
claimed due to exposure to ionizing radiation.  The RO 
notified the Veteran of its decision and informed him of his 
appellate rights, but he did not file a notice of 
disagreement with the denial of either claim, and the 
decision denying the claims became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.200.  In its December 2003 rating 
decision, the RO denied service connection for colon cancer 
and prostate cancer, both claimed due to exposure to ionizing 
radiation, stating there was no evidence that he was exposed 
to dangerous levels of radiation and his service treatment 
records contain no evidence that colon cancer or prostate 
cancer was diagnosed in service.  

Evidence of record at the time of the unappealed 
December 2003 rating decision that denied service connection 
for colon cancer and prostate cancer included service dental 
records and service treatment records, none of which refer to 
colon or prostate complaints or findings.  Also of record was 
a report of hospitalization pertaining to a bilateral 
spermatocelectomy at the U.S. Naval Hospital in San Diego, 
California, in November 1964.  Other medical records included 
pathology reports from private physicians showing that in 
October 1997 the Veteran was diagnosed as having colon cancer 
and that in January 2003 he was diagnosed as having prostate 
cancer.  

Other evidence of record included WD AGO Form 53-55, Enlisted 
Record and Report of Separation, for the Veteran's service 
from November 1941 to November 1945, which lists his Military 
Occupational Specialty (MOS) as airplane and engine mechanic.  
A WD AGO Form 53, Enlisted Record and Report of Separation, 
for the Veteran's service from November 1945 to October 1948 
lists his MOS as "A P Maint Tech."  The record also 
included DD Forms 214 for the Veteran's remaining service 
through retirement in December 1963, and specialties or 
listed related civilian occupations included airplane 
maintenance technician, munitions supervisor, and nuclear 
weapons mech superintendant.  Also of record was an 
August 2003 request from the RO to the National Personnel 
Records Center (NPRC) for a DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, and other 
records of exposure to radiation for the Veteran.  The 
August 2003 response from NPRC was that the document or 
information requested is not a matter of record.  

Since the December 2003 rating decision, additional evidence 
has been received.  That evidence includes additional dental 
records dated in 1942 and 1949 and service treatment records 
dated in 1951 and 1954, none of which refers to complaints or 
findings related to the colon or the prostate gland.  Also 
added to the record, was the Veteran's AF Form 7, Airman 
Military Record, which includes a chronological listing of 
service with duty titles and organizations and stations of 
assignment.  The Veteran also submitted a copy of the AF Form 
7 along with a letter from the Commanding Officer, 
Headquarters 8th Aviation Field Depot Squadron dated in 
June 1952 requesting permission to promote the Veteran.  In 
the letter, the Commanding Officer stated the Veteran's 
primary Air Force Specialty was Aircraft Maintenance 
Technician, Code Number 43171.  He also stated the Veteran's 
duty Air Force Specialty was Weapons Mechanical Technician, 
Code Number 33270, which was an assignment the Veteran had 
performed for 30 months.  

The Veteran also submitted a photocopy of what appear to be 
an undated carbon copy of a document titled Nomination for 
Consideration of The Outstanding Airman of the Year.  It 
nominates the Veteran and outlines the Veteran's military 
experience including assignment as student and nuclear 
weapons technician from December 1949 to July 1950 and 
subsequent assignments from July 1950 onward including NCOIC 
(Non-Commissioned Officer in Charge) of Nuclear Weapons 
Maintenance, NCOIC of the Armament-Electronics Branch, NCOIC 
of Munitions Maintenance, and Munitions Superintendent at 
various commands.  

Other evidence added to the record includes a May 2007 
memorandum from the Chief, Nuclear Weapons Safety Branch, 
Headquarters Air Force Safety Center, which states it 
confirmed the Veteran had exposure to ionizing radiation from 
nuclear weapons maintenance duties.  In the memorandum, the 
Nuclear Weapons Safety Branch stated that the estimated 
maximum whole-body deep dose-equivalent was 6.4 rem with an 
exposure estimate of 51 rem for the hands and forearms.  This 
was repeated in a June 2007 letter from the Office of the 
Surgeon General of the Air Force.  In a September 2008 
memorandum to the Director of the VA Compensation and Pension 
Service, the VA Chief Public Health and Environmental Hazards 
Officer provided a medical opinion regarding the relationship 
of the reported maximum whole-body radiation dose estimate to 
the Veteran's colon cancer and his prostate cancer.  

The transcript of the Veteran's February 2006 hearing 
testimony has also been added to the record.  It includes his 
description of specific activities related to maintaining and 
assembling nuclear weapons.  He testified this involved 
handling capsules containing nuclear components, which he did 
without any protection from radiation.  In addition, he 
testified that he went into special weapons work in 1949.  He 
testified that the nuclear and thermonuclear weapons he 
handled included the Mk-5 and Mk-28 strategic nuclear bombs.  

The Board finds that the added evidence is new and material 
with respect the service connection for colon cancer and 
prostate cancer, claimed due to exposure to ionizing 
radiation.  This is because the added evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
it is neither cumulative nor redundant of evidence already of 
record.  The Board accepts the added evidence as credible 
because the Veteran is competent to testify as to whether he 
wore protective gear and the Air Force Safety Center is 
competent to prepare radiation dose estimates.  The added 
evidence provides previously absent evidence of quantitative 
data related to exposure to ionizing radiation in service and 
thereby raises a reasonable possibility of substantiating the 
claims that the Veteran's colon cancer and prostate cancer 
are due to radiation exposure in service.  Because the 
evidence is both new and material, the claims for service 
connection for colon cancer and prostate cancer may be, and 
are, reopened.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for colon cancer, claimed 
due to exposure to ionizing radiation, is reopened, and the 
appeal is allowed to that extent only.  

New and material evidence having been received, the claim of 
entitlement to service connection for prostate cancer, 
claimed due to exposure to ionizing radiation, is reopened, 
and the appeal is allowed to that extent only.  


REMAND

As noted above, new and material evidence has been received 
to reopen the claims for service connection for colon cancer 
and prostate cancer, both claimed due to exposure to ionizing 
radiation.  Prior to adjudication of the merits of the 
claims, it is the judgment of the Board that further 
development is needed.  

The record shows that in accordance with 38 C.F.R. § 3.311 
the RO obtained a radiation dose estimate for the Veteran.  
The RO properly submitted the dose estimate to the 
Compensation and Pension Service Director who requested a 
medical opinion from the Under Secretary for Health, who 
responded via the Chief Public Health and Environmental 
Hazards Officer.  On review of the record, the Board observes 
that the RO, in its January 2007 request to the Radiation 
Protection Division of the Office of the Surgeon General of 
the Air Force for a radiation dose estimate, relayed 
information from the Veteran to the effect that between 
January 1950 and December 1963 he performed inspections, 
cleaning, and insertion of atomic and nuclear/thermo-nuclear 
weapons two to three times a week for the duration of those 
13 years with the period of highest concentrated exposure 
between 1954 and 1959.  

In a March 2007 letter to the RO, the Chief, Radiation 
Protection Division and USAF Radioisotope Committee 
Secretariat of the Office of the Surgeon General stated it 
had queried the USAF Master Radiation Exposure Registry for 
the Veteran for records of occupational radiation exposure 
monitoring and had found no external or internal exposure 
data for the Veteran.  The Surgeon General's office further 
stated that it had sent an inquiry to the Air Force Safety 
Center for any information they have on the Veteran's 
radiation exposure.  

The record includes the response from the Chief, Nuclear 
Weapons Safety Branch, Headquarters Air Force Safety Center 
to the Office of the Surgeon General.  In its May 2007 
letter, the Nuclear Weapons Safety Branch Chief said that his 
staff procured and reviewed official personnel records for 
the Veteran from NPRC and from those records confirmed that 
the Veteran had exposure to ionizing radiation from nuclear 
weapons maintenance duties.  The letter said that in summary, 
the Veteran's estimated maximum whole-body deep dose-
equivalent is 6.4 rem.  It was further stated that because 
one duty location where the Veteran served had the potential 
for unsealed weapon systems, a separate extremity (hands and 
forearms) exposure estimate of 51 rem was provided.  The 
letter said that overall, these dose estimates are based on 
the Veteran's duties form 1951 - 1963, as the Veteran 
performed aircraft mechanic duties during previous enlistment 
periods.  

The Board acknowledges that the Veteran's AF Form 7, Airman 
Military Record, and his DD Form 214 for the period from 
February 1949 to February 1951 list the Veteran's specialty 
as Aircraft Maintenance Technician.  There is however, 
additional evidence that corroborates the Veteran's 
assertions that his potential for exposure to ionizing 
radiation started in January 1950.  In this regard, the 
Nomination for Consideration for the Outstanding Airman of 
the Year lists the Veteran's military experience as including 
student and nuclear weapons technician, Sandia Base, New 
Mexico, from December 1949 to July 1950 and NCOIC of Nuclear 
Weapons Maintenance, 555th Aviation Depot Squadron, England, 
from July 1950 to December 1950.  Further, this is consistent 
with the June 1952 Request for Permission to Promote 
memorandum in which the Veteran's commanding officer stated 
that the Veteran's Specialty was Aircraft Maintenance 
Technician, Code Number 43171 but that his duty Air Force 
Specialty was Weapons Mechanical Technician, Code Number 
33270, an assignment he had performed for 30 months.  The 
Board notes the Veteran's DD Form 214 for service between 
February 1949 and February 1951 shows the Veteran had a 
three-week AFSWP training in January 1950, and this is 
consistent with his AF Form 7, which shows he completed a 
Special Weapons Course (33270) in 1950.  

In view of this additional evidence, which the Board accepts 
as credible, and which was not considered by the Nuclear 
Weapons Safety Branch, Headquarters Air Force Safety Center, 
in its preparation of a radiation dose estimate for the 
Veteran, it is the judgment of the Board that the Veteran's 
case should be returned to the Nuclear Weapons Safety Branch, 
via the Office of the Surgeon General, for a revised 
radiation dose estimate that includes consideration of the 
Veteran's activities during 1950 as stated above.  After 
obtaining the requested revised radiation dose estimate, 
development should be completed pursuant to the provisions of 
38 C.F.R. § 3.311 followed by readjudication of the claims 
for service connection for colon cancer and prostate cancer.  

As to the claim for service connection for hypertension, the 
Veteran has stated repeatedly that he first received 
treatment of hypertension at Westover Air Force Base (AFB) in 
Massachusetts in October 1961 and that in the years after 
retirement from service in December 1963 and prior to the 
base closures he received treatment at Norton AFB, March AFB, 
and George AFB, all in California.  He estimated that he 
started receiving treatment at Norton AFB in January 1964, 
later received treatment at March AFB, and started receiving 
treatment at George AFB in June 1984.  

The record shows the RO requested that NPRC provide active 
duty inpatient clinical records for the Veteran for treatment 
of hypertension at Westover Hospital, Massachusetts.  There 
is no record of the response from NPRC in the claims file, 
but, in any event, the Veteran has not alleged that he was 
ever hospitalized in service for treatment of hypertension.  
Action should be taken to request any additional service 
treatment records that may exist, to include records for that 
portion of the Veteran's active duty service from 
October 1961 to December 1963.  

In response to the Veteran's statements that he received 
treatment for hypertension at Norton AFB starting in 
January 1964 and later received treatment at March AFB and 
George AFB, the record shows the RO obtained information from 
the Internet about planned base closures at Norton AFB and 
March AFB.  Thereafter, the RO told the Veteran in an 
April 2006 letter that it had tried to obtain the addresses 
for Norton AFB and March AFB but had not had any luck as both 
bases are now closed.  Additional development is warranted in 
this regard as VA is obliged to assist the Veteran in 
obtaining records from Federal agencies.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran should be requested 
to provide more specific information as to the years during 
which he received treatment for hypertension at Norton AFB, 
March AFB, and George AFB.  Action should be taken to 
determine the disposition of treatment records from the 
medical facilities at Norton AFB, March AFB, and George AFB, 
and appropriate action should be taken to attempt to obtain 
any records for the Veteran pertaining to the treatment of 
hypertension.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain and associate 
with the claims file any additional 
service treatment records that may 
exist for the Veteran, to include 
records for that portion of the 
Veteran's active duty service from 
October 1961 to December 1963.  

2.  Request that the Veteran provide 
more specific information, if possible, 
as to the specific years after service 
during which he received treatment for 
hypertension at Norton AFB, March AFB, 
and George AFB.  

3.  Determine the disposition of 
treatment records from the medical 
facilities at Norton AFB, March AFB, 
and George AFB after base closures.  
Then, attempt to obtain any records for 
the Veteran pertaining to the treatment 
of hypertension at each of these 
medical facilities, to include, but not 
limited to, during 1964 at Norton AFB.  
This process should be documented fully 
in the claims file.  

4.  Via the Radiation Protection 
Division and USAF Radioisotope 
Committee Secretariat of the Office of 
the Surgeon General of the Air Force, 
contact the Nuclear Weapons Safety 
Branch of the Air Force Safety Center 
and request a revised radiation dose 
estimate for the Veteran, with 
particular attention to exposure during 
1950.  

It should be explained that although 
the Veteran's AF Form 7, Airman 
Military Record, and his DD Form 214 
for the period from February 1949 to 
February 1951 list the Veteran's 
specialty as Aircraft Maintenance 
Technician, there is evidence that 
corroborates the Veteran's assertions 
that his potential for exposure to 
ionizing radiation started in 
January 1950.  In this regard, the 
Nomination for Consideration for the 
Outstanding Airman of the Year lists 
the Veteran's military experience as 
including student and nuclear weapons 
technician, Sandia Base, New Mexico, 
from December 1949 to July 1950 and 
NCOIC of Nuclear Weapons Maintenance, 
555th Aviation Depot Squadron, England, 
from July 1950 to December 1950.  (In 
this regard, the Veteran's DD Form 214 
for service between February 1949 and 
February 1951 shows the Veteran had a 
three-week AFSWP training in 
January 1950, and his AF Form 7 shows 
he completed a Special Weapons Course 
(33270) in 1950.)  

With the request for the revised dose 
estimate, include a copy of the 
Nomination for Consideration for the 
Outstanding Airman of the Year and a 
copy the June 1952 Request for 
Permission to Promote, which states 
that as of that date that although the 
Veteran's primary Air Force Specialty 
was Aircraft Maintenance Technician, 
code Number 43171, his duty Air Force 
Specialty was Weapons Mechanical 
Technician, Code Number 33270, which 
assignment he had performed for 
30 months.  

5.  After obtaining the requested 
revised radiation dose estimate, 
development should be completed 
pursuant to the provisions of 38 C.F.R. 
§ 3.311 for the claims for service 
connection for colon cancer and 
prostate cancer.  

6.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate entitlement to 
service connection for hypertension and 
readjudicate the claims of entitlement 
to service connection for colon cancer 
and prostate cancer, both claimed due 
to exposure to ionizing radiation.  If 
any benefit sought on appeal remains 
denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative an opportunity to 
respond.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


